Exhibit 10.4

THIS INSTRUMENT IS SUBJECT TO THE TERMS OF AN INTERCREDITOR AND SUBORDINATION
AGREEMENT, DATED AS OF JANUARY 11, 2007, MADE AMONG BANK OF AMERICA, N.A. (THE
“SENIOR LENDER”), AND HI-MARK, LLC (THE “INTERCREDITOR AND SUBORDINATION
AGREEMENT”), WHICH AGREEMENT (AS AMENDED IN ACCORDANCE WITH ITS TERMS) IS
INCORPORATED HEREIN BY REFERENCE.

PROMISSORY NOTE

 

$7,000,000    January 11, 2007

 

Borrower:    TRX, Inc., herein called “Borrower” Lender:    Hi-Mark, LLC, herein
collectively called “Lender”

1. Payment Amount

Subject to the terms and conditions of this Promissory Note (the “Note”),
including without limitation Section 4 hereof, for value received, the Borrower
agrees to pay to Lender the sum of Seven Million Dollars ($7,000,000) (the
“Principal Amount”). Borrower and Lender acknowledge and agree that the
Principal Amount of this Note may be restated or otherwise adjusted, as
contemplated by Section 4 below.

2. Interest

This Note shall bear interest on the principal balance outstanding from time to
time at a rate per annum equal to the Prime Rate as published in the Money Rates
section of The Wall Street Journal, and, if more than one such rate is
published, at the average of all such rates so published, with each change in
Prime Rate being effective on the published effective date of such change.
Interest shall begin to accrue on January 11, 2007. Interest shall be calculated
based on a 365-day calendar year compounded quarterly and paid for actual days
elapsed.

3. Payment Terms

For a period of three (3) years commencing on the date hereof, Borrower shall
make quarterly principal payments of Five Hundred Eighty Three Thousand Three
Hundred Thirty Three Dollars and Thirty Three Cents ($583,333.33) and quarterly
interest payments on the outstanding balance of the Principal Amount of the
Note; the first payment of which shall be made on April 10, 2007, and subsequent
payments of which shall be made on July 10, 2007 and October 10, 2007 and
January 10, April 10, July 10, and October 10 of each year thereafter, until the
whole remaining sum of principal and interest has been paid in full. Upon an
“Event of Default” (as defined in Section 8 hereof), the whole sum of both
principal and interest shall be immediately due and collectible at the option of
the holder of this Note. Subject to Section 4



--------------------------------------------------------------------------------

hereof, unless the balance is sooner accelerated upon an Event of Default as
provided herein, the full balance of the Note shall be due and payable on or
before January 10, 2010.

4. Adjustment

This Note is the “Promissory Note” referred to in Section 2.02(b) of that
certain asset purchase agreement by and among Borrower, Lender, and certain
other parties, dated as of December 7, 2006 (the “Asset Purchase Agreement”).
Accordingly, this Note is subject to adjustment in accordance with the terms and
conditions set forth herein and in the Asset Purchase Agreement, including,
without limitation, the net working capital adjustment in Section 3.02 of the
Asset Purchase Agreement, the collection of Purchased Accounts Receivable in
Section 3.03 of the Asset Purchase Agreement and the right of set-off in
Section 10.06 of the Asset Purchase Agreement.

A. Any amount owed by Lender to Borrower pursuant to the net working capital
adjustment set forth in Section 3.02 of the Asset Purchase Agreement shall be
credited as principal payments made by Borrower with respect to the next
payment(s) due under the Note and the Principal Amount shall be automatically
adjusted accordingly.

B. Any amount owed by Lender to Borrower for any Uncollected A/R pursuant to
Section 3.03 of the Asset Purchase Agreement shall be credited as principal
payments made by Borrower with respect to the next payment(s) due under the Note
and the Principal Amount shall be automatically adjusted accordingly.

C. In accordance with Section 10.06 of the Asset Purchase Agreement, if
Borrower, in good faith, believes that Lender owes any amounts to Borrower
pursuant to or in connection with the Asset Purchase Agreement (including any
agreement or exhibit referred to therein), then, in such case, Borrower may
prior to any “Final Judgment” (as defined in Article XII of the Asset Purchase
Agreement), at its election, deduct such amount from any payment due under this
Note (the “Setoff Amount”). In the event Borrower sets-off any amount otherwise
due hereunder pursuant to the foregoing, such non-payment by Borrower shall not
be deemed to be a default, an Event of Default or otherwise; provided, however,
that to the extent that pursuant to a Final Judgment, all or any portion of such
Setoff Amount (the “Applicable Portion”) is deemed not to be owed to Borrower
pursuant to the Asset Purchase Agreement, then Borrower shall, within ten
(10) days of such Final Judgment, pay Lender the Applicable Portion plus
interest accrued thereon.

Any adjustment or setoff made pursuant to this Section 4 shall be applied first
against any accrued and unpaid interest and second against the next
installment(s) of principal due hereunder.

5. Prepayment

Borrower may prepay, without penalty, all or part of the unpaid balance of this
Note at any time and from time to time. Any partial prepayment made pursuant to
this Section 5 shall be applied first against any accrued and unpaid interest
and second against the next installment(s) of principal due hereunder.

 

2



--------------------------------------------------------------------------------

6. Application of Payments

Payments will be applied first to accrued interest to date of payment, and then
to principal.

7. Place of Payment

All payments shall be made payable to Lender and delivered or sent to the
following address, or at such other place as Lender may hereafter designate in
writing:

Hi-Mark, LLC

5905 Windward Parkway

Lower Level

Alpharetta, Georgia 30005

Attn: Kevin Austin

8. Default

A. The following shall constitute “Events of Default” under this Note:

(1) Failure by Borrower to make any payment required under this Note when the
same shall become due and payable (whether at maturity, by acceleration, or
otherwise) which failure shall continue for a period of five (5) days after the
date on which written notice specifying such failure shall have been given by
Lender to Borrower.

(2) Breach by Borrower of any covenant under Section 9 of this Note, which
breach shall continue uncured for a period of thirty (30) days after the date on
which written notice specifying such breach, and stating that such notice is a
“Notice of Default” hereunder, shall have been given by Lender to Borrower; or

(3) Borrower institutes or consents to the institution of any proceeding under
any “Debtor Relief Law” (as hereinafter defined), or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such person or to all or any material part
of its property is instituted without the consent of such person and continues
undismissed or unstayed for 90 calendar days, or an order for relief is entered
in any such proceeding. For purposes hereof, “Debtor Relief Laws” means the
Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

3



--------------------------------------------------------------------------------

B. If an Event of Default specified in Section 8.A.(1) or (2) occurs, Lender
may, at its option, by notice in writing to the holder of Senior Debt and
Borrower (the “Acceleration Notice”), declare the entire principal and accrued
but unpaid interest of this Note to be due and payable upon the earlier of:
(1) ninety (90) days after the delivery of the Acceleration Notice to Borrower
and the holders of Senior Debt, or (2) an acceleration under the Senior Debt.
Upon such declaration by Lender, the entire principal and accrued but unpaid
interest of this Note shall become due and payable at such time.

C. If an Event of Default specified in Section 8.A.(1) or (2) occurs and no
Senior Default exists, Lender may, at its option, by Acceleration Notice,
declare the entire principal and accrued but unpaid interest on this Note to be
due and payable upon the date that is five (5) business days after the delivery
of the Acceleration Notice to Borrower and the holders of the Senior
Indebtedness. Upon such declaration by Lender, the entire principal and accrued
but unpaid interest of this Note shall become due and payable at such time.

D. If an Event of Default specified in Section 8.A.(3) occurs, the entire
principal and accrued but unpaid interest on this Note shall become due and
payable immediately, without any declaration or other act on the part of Lender.

E. If an Event of Default specified in any subsection of Section 8.A. occurs:

(1) This Note shall accrue interest at a rate that is four percent (4%) above
the rate effective immediately before such Event of Default (the “Default Rate
of Interest”); and

(2) Borrower shall be liable for, and shall pay to Lender, Lender’s reasonable
collection costs including reasonable attorneys’ fees.

9. Covenants

Borrower covenants and agrees that for so long as any indebtedness evidenced by,
or other obligations arising under this Note remains outstanding:

A. Borrower will provide Lender with notice of any event of a Senior Default not
later than one (1) business day after Borrower receives notice thereof;

B. Borrower will provide Lender with prompt notice (which shall in any event be
provided not later than the date that notice of such event is provided to the
Senior Creditor) regarding any and all material events that constitute a
material impairment of Borrower’s ability to perform its obligations under this
Note and/or the Senior Debt.

C. Borrower will not liquidate, wind up, or dissolve itself (or suffer any
liquidation or dissolution); provided, however, that the foregoing shall not
apply in any way to the foreclosure, sale, or other disposition of collateral
pledged to secure Senior Debt pursuant to any judicial proceeding or by or at
the direction of the holders of the Senior Debt.

 

4



--------------------------------------------------------------------------------

10. Notices

Any notices and other communications given with regard to this Note shall be in
writing. Delivery of such notices and communications shall be made by hand
delivery, overnight delivery service, or by United States certified or
registered mail, return receipt requested, at the address specified below or at
such other address as the receiving party may have specified by prior notice in
writing:

 

   Borrower:   

TRX, Inc.

6 West Druid Hills Drive

Atlanta, Georgia 30329

Attn: Chief Financial Officer

      with a copy to (which shall not constitute notice):         

McKenna Long & Aldridge LLP

303 Peachtree Street, NE

Suite 5300

Atlanta, Georgia 30308

Attention: Jeremy C. Silverman

      Lender:   

Hi-Mark, LLC

5905 Windward Parkway

Lower Level

Alpharetta, Georgia 30005

Attn: Kevin Austin

      with a copy to (which shall not constitute notice):         

Garson Claxton LLC

7910 Woodmont Avenue

Suite 650

Bethesda, Maryland 20814

Attn: Andrew Milne

  

Notices and other communications shall be deemed delivered as of the earlier of:
(a) the date of actual receipt; or (b) the date on which delivery is attempted
by the delivering party but refused by the receiving party or returned by the
overnight delivery service or United States mail as undeliverable.

11. Attorney Fees

In case litigation is instituted, including any bankruptcy or arbitration
proceedings, arising out of this Note, the losing party shall pay the prevailing
party’s reasonable attorney fees, together with all expenses which may
reasonably be incurred in taking such action, including but not limited to,
costs incurred in searching records, the costs of title reports and expert
witness fees, and anticipated post judgment collection services. If an appeal is
taken from any judgment

 

5



--------------------------------------------------------------------------------

of the trial court, (a) the losing party shall pay the prevailing party in the
appeal its reasonable attorney’s fees and costs in such appeal; and (b) if the
appeal results in a final decision that reverses the lower court’s decision so
that the prevailing party at the lower court is not the prevailing party after
the appellate decision, the losing party on appeal shall pay the prevailing
party its reasonable attorney’s fees and costs in the lower court litigation.

12. Jurisdiction and Venue

In any action or proceeding, including any arbitration (if arbitration is
mutually agreed to by the parties), seeking to enforce any provision(s) of, or
based on any right(s) arising out of, or related to or concerning this Note, the
parties hereto consent to the jurisdiction of the courts of the State of Georgia
and of any duly appointed arbitrator. In any such action or proceeding, venue
shall lie in Fulton County, Georgia.

13. Amendments

This Note may be amended, waived or modified only upon the written consent of
the Borrower and the Lender. This Note is non-negotiable and may not be assigned
by the Lender or the Borrower, including by operation of law, without the prior
written consent of the non-assigning party. Any attempted assignment not in
accordance with this Section shall be void and without effect.

14. Subordination

A. This Note and the indebtedness evidenced hereby shall be subject and
subordinate in right of payment to the prior payment in full of the “Senior
Debt” (as defined in the Intercreditor and Subordination Agreement), including
without limitation money borrowed from the Senior Creditor, pursuant to the
terms of the Intercreditor and Subordination Agreement. If any event of default
occurs and is continuing with respect to any Senior Debt (a “Senior Default”),
then, unless and until all such events of default have been cured or waived or
have ceased to exist, neither Borrower nor any other person on its behalf shall
make any payment of any kind or character with respect to any obligations on
this Note.

B. Nothing contained in this Note is intended to or shall impair, as among
Borrower, Borrower’s creditors other than the holders of the Senior Debt, and
Lender, the obligation of Borrower, which is absolute and unconditional, to pay
to Lender the principal of and interest on and all other amounts due under this
Note in accordance with its terms, or is intended to or shall affect the
relative rights of Lender and creditors of Borrower, other than the holders of
Senior Debt, nor shall anything herein prevent Lender from exercising all
remedies otherwise permitted by applicable law upon default under this Note,
subject to the provisions of this Section 12 and to the rights of the holders of
Senior Debt to receive distributions and payments otherwise payable to Lender.

15. Defined Terms

Capitalized terms used herein but not otherwise defined shall have the meaning
ascribed to them in the Asset Purchase Agreement.

 

6



--------------------------------------------------------------------------------

16. Amendments and Waiver

No provision of this Note may be amended or waived unless Borrower shall have
obtained the written agreement of Lender. No failure or delay in exercising any
right, power, or privilege hereunder shall imply or otherwise operate as a
waiver of any rights of Lender, nor shall any exercise thereof preclude any
other or future exercise of any other right, power, or privilege.

17. Governing Law

This Note shall be governed by, and construed in accordance with, the laws of
the State of Georgia without giving effect to any conflicts of laws principles
thereof that would otherwise require the application of the law of any other
jurisdiction. All actions and proceedings arising out of or relating to this
Note shall be heard and determined in a Georgia state court sitting in the
County of Fulton or the United States District Court for the Northern District
of Georgia, Atlanta Division.

18. Severability

Whenever possible, each provision of this Note will be interpreted in such a
manner as to be effective and valid under applicable law, but if any provision
of this Note is held to be prohibited by or invalid under applicable law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Note.

19. Waiver of Jury Trial

BORROWER AND LENDER HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS NOTE OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE BORROWER AND LENDER AGREE THAT EITHER OF THEM MAY
FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY, AND BARGAINED-FOR AGREEMENT BETWEEN THEM IRREVOCABLY TO WAIVE TRIAL
BY JURY AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS NOTE OR
ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

20. Lost, Stolen, Destroyed, or Mutilated Note

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction, or mutilation of this Note and of indemnity arrangements reasonably
satisfactory to Borrower from or on behalf of the holder of this Note, and upon
surrender or cancellation of this Note if mutilated, Borrower shall make a new
note of like tenor in lieu of such lost, stolen, destroyed, or mutilated Note.

 

7



--------------------------------------------------------------------------------

21. Usury

Nothing contained in this Note shall be deemed to establish or require the
payment of a rate of interest in excess of the maximum rate legally enforceable.
If the rate of interest called for under this Note at any time exceeds the
maximum rate legally enforceable, the rate of interest required to be paid
hereunder shall be automatically reduced to the maximum rate legally
enforceable. If such rate is so reduced and thereafter the maximum rate legally
enforceable is increased, the rate of interest required to be paid hereunder
shall be automatically increased to the lesser of the maximum rate legally
enforceable and the rate otherwise provided for in this Note.

22. Further Assurances

Upon the reasonable request of either party hereto, the other party hereto shall
take any and all actions necessary or appropriate to give effect to the terms
and conditions set forth in this Note.

[Signatures on following page]

 

8



--------------------------------------------------------------------------------

Borrower: TRX, Inc. By:  

/s/ Norwood H. Davis

Name:   Norwood H. Davis Title:   CEO & President Lender: Hi-Mark, LLC By:  

/s/ Kevin Austin

Name:   Kevin Austin Title:   President

SIGNATURE PAGE TO PROMISSORY NOTE